Citation Nr: 1214220	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for residuals of a shell fragment wound of the right arm region.  

2.  Entitlement to an initial higher (compensable) rating for post-traumatic stress disorder (PTSD) for the period from May 14, 2009, to November 3, 2009.  

3.  Entitlement to an initial rating higher than 50 percent for PTSD for the period since November 4, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to April 1955.  He received various decorations evidencing combat including the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 RO rating decision that, in pertinent part, denied an increased (compensable) rating for residuals of a shell fragment wound of the right arm region.  In February 2012, the Veteran testified at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a separate compensable rating for the musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region, as well as the issues of entitlement to an initial higher (compensable) rating for PTSD for the period from May 14, 2009, to November 3, 2009, and entitlement to an initial rating higher than 50 percent for PTSD for the period since November 4, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's scar residuals of a shell fragment wound of the right arm region are manifested by a 3.3 cm by 1.1 cm linear scar on the right forearm that is deep with underlying tissue damage, is not unstable, and has no functional impairment; as well as a 10 cm by 0.3 cm linear scar, a 1.9 cm by 0.5 cm linear scar, a 8 cm by 0.5 cm linear scar, and a 2.4 by 0.5 cm linear scar, all on the Veteran's right elbow, and a 4.3 cm by 0.3 cm linear scar on the right distal triceps, which are all not deep, not unstable, have no adherence to underlying tissues, and do not result in functional impairment.  The Veteran credibly reports that his scar residuals of a shell fragment wound of the right arm region are tender and painful.  


CONCLUSION OF LAW

The criteria for a 10 rating for scar residuals of a shell fragment wound of the right arm region have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants a 10 percent rating for scar residuals of a shell fragment wound of the right arm region.  The Board recognizes that generally, in an increased rating claim, a Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, however, at his February 2012 Board hearing, the Veteran stated that the assignment of a 10 percent disability rating for scar residuals of a shell fragment wound of the right arm region would satisfy his appeal.  Thus, given the assignment of a 10 percent rating, no discussion of VA's duty to notify and assist is necessary, as to this issue, because this constitutes a full grant of the benefit sought on appeal.  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.   The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his claim in January 2006.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

The Board notes that service connection is in effect for residuals of a shell fragment wound of the right arm region.  The Board is solely addressing the issue of entitlement to an increased (compensable) rating for scar residuals of a shell fragment wound of the right arm region.  The issue of entitlement to a separate compensable rating for the musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region will be addressed in the remand portion of this decision.  

Private and VA treatment records dated from January 2005 to March 2006 show treatment for numerous disorders including residuals of a shell fragment wound of the right arm region.  

For example, a November 2005 VA treatment entry notes that the Veteran complained of slight edema in the (right) elbow from a gunshot wound.  The assessment was chronic trauma to the right arm due to a gunshot wound.  

An April 2006 VA orthopedic examination report reflects that the Veteran sustained a gunshot wound to the right elbow region that was evidently a penetrating type injury in the right forearm region and was consistent with a soft tissue injury.  It was noted that the Veteran subsequently underwent removal of a foreign body.  The Veteran reported that he had no problem with the scars on his (right) forearm.  He indicated that he had no tenderness in any area and no pain in the elbow.  He stated that his main complaint was that he would have locking in the elbow with flexion.  The Veteran maintained that if he used the arm and elbow too much, his elbow would lock in the flexed position and that he would have to kind of push it to get it unlocked.  It was noted that the locking and discomfort appeared to be more in the olecranon process area than it did anywhere else on the Veteran's elbow.  The Veteran reported that he had no swelling of the elbow and that he used no braces.  He stated that he did not have flare-ups and that he underwent no surgery other than at the time of the original injury.  The Veteran reported that he had no subluxation or dislocation and that his daily activities were only affected when he used his arms quite a bit such as when taking care of his yard.  It was noted that the Veteran was currently retired.  

The examiner reported, as to the Veteran's scar residuals, that he had a 16 cm scar which was in a half circle on the lateral aspect of the proximal forearm.  The examiner stated that the scar was distal to the actual elbow, that the scar was non-tender, and that the scar did not adhere to any structure subcutaneously.  It was noted that the scar was not raised.  The examiner indicated that the Veteran had good forearm strength, both in flexion and extension, and that there elbow was not swollen in any area.  The examiner reported that there was no tenderness to the elbow and that there was no tenderness to the lateral aspect, or the medial aspect, of the elbow.  The examiner also stated that there was no tenderness to the olecranon process.  The assessment was osteoarthritis of the (right) elbow.  

Private and VA treatment records dated from April 2006 to October 2007 refer to treatment for numerous disorders.  

A November 2007 VA orthopedic examination report notes that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was right-hand dominant.  The Veteran complained of intermittent pain in his elbow with activity, usually on a daily basis.  He reported that he had a sensation of elbow locking up occasionally.  He stated that he also would have some catching and locking in the middle finger of this right hand, which started a couple of years ago.  The Veteran indicated that he would have occasional numbness if he would lie on his arm for too long at night.  He reported that he was currently retired and that he did not have any limitations in his activities of daily living.  The Veteran maintained that he had no problems with the scars on his forearm and that he had no tenderness in the area of the scars.  He indicated that he had no swelling or discoloration about the elbow and that he would have no numbness or tingling of the hand during the daytime.  It was noted that the Veteran took no medication for his right arm and that he described no flare-ups.  The Veteran reported that he did not use braces, that he had no subluxation or dislocations, and that he had no surgery other than at the time of the original injury.  He stated that his daily activities were only affected when he used his arm quite a bit doing yard work.  

The examiner reported, as to the Veteran's scar residuals, that he had a 16 cm scar which was in a half circle over the lateral flexor surface of the proximal forearm.  The examiner stated that the scar was actually distal to the elbow joint and that the scar was non-tender.  The examiner maintained that the Veteran's scar was not irritating any subcutaneous structure and that it was not raised.  The examiner reported that there was no evidence of ulcerations.  The examiner reported that there was some mild tenderness over the medial epicondyle to pressure and that there was no tenderness over the olecranon process.  The examiner maintained, as to the Veteran's scar, that there had been no change from the original injury back in the 1950s.  The examiner indicated that the Veteran did have a history consistent with a possible loose body in the right elbow which caused intermittent catching and locking of the elbow.  It was noted that there was no X-ray evidence to support a loose bony fragment.  The examiner commented that the Veteran's current elbow symptoms were not related to his cars.  A diagnosis was not specifically provided at that time.  

Private and VA treatment records dated from February 2008 to July 2011 show that the Veteran was treated for multiple disorders including his residuals of a shell fragment wound of the right arm region.  

The most recent August 2011 scar examination for the VA reflects that the Veteran reported that he had scars of the right arm that were caused by a shrapnel injury that occurred in 1956 as a result of combat.  The Veteran indicated that he did not have any skin breakdown and that his current symptoms included pain and stiffness.  He stated that this scars limited him in regard to heavy lifting.  

The examiner reported that the Veteran had a linear scar on his right forearm that measured 3.3 by 1.1 cm.  The examiner reported that the scar was not painful on examination and that there was no skin breakdown.  The examiner stated that the scar was deep with underlying tissue damage.  The examiner indicated inflammation and edema were absent, and that there was no keloid formation.  It was noted that the scar was not disfiguring and that it did not limit the Veteran's motion.  The examiner reported that there was no limitation of function due to the scar.  The examiner indicated that there were four linear scars on the Veteran's right elbow.  The examiner stated that there was a 10 cm by 0.3 cm linear scar; a 1.9 cm by 0.5 cm linear scar; an 8 cm by 0.5 cm linear scar, and a 2.4 by 0.5 cm linear scar.  The examiner reported that all of the scars were not painful on examination and that there was no skin breakdown in regard to each of the scars, respectively.  The examiner indicated that all of the scars were superficial with no underlying tissue damage.  The examiner reported that all of the scars had no edema, inflammation, or keloid formation.  It was noted that all of the scars were not disfiguring and that they did not limit the Veteran's motion.  The examiner maintained that there was no limitation of function due to each of the Veteran's right elbow scars, respectively.  

The examiner further indicated that the Veteran had a linear scar on the right distal triceps which measured 4.3 cm by 0.3 cm.  The examiner reported that the scar was not painful on examination and that there was no skin breakdown.  The examiner stated that the scar was superficial with no underlying tissue damage.  The examiner maintained that there was no edema, inflammation, or keloid formation, and that the scar was not disfiguring.  The examiner indicated that the scar did not limit the Veteran's motion and that there was no limitation of function due to the scar.  The diagnosis was scars, status post shell fragment wound, region of the right elbow, dorsal lateral aspect of the elbow joint, and ventral aspect of the upper one third of the right forearm.  The examiner remarked that the Veteran's condition was active, that the subjective factors were the history of his injury, and that the objective factors were the scars.  

At the February 2012 Board hearing, the Veteran testified that his scars, or his nerves in the area of his scars, would hurt when somebody touched them.  He indicated that, presently, his scars were not bothering him, but that whenever his grandchildren touched his scars, he would have pain.  The Veteran indicated that one of the scars was very ugly and that they tried to close the scar to make it smaller.  The Veteran indicated that he had two scars.  

Viewing all the evidence, the Board finds that there is a reasonable basis for finding that the Veteran's scar residuals of a shell fragment wound of the right arm region more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7804.  The most recent August 2011 scar examination for the VA (performed by QTC Medical Services) indicates that the Veteran had a linear scar on his right forearm that measured 3.3 by 1.1 cm.  The examiner reported that the scar was not painful on examination and that there was no skin breakdown.  The examiner stated, however, that the scar was deep with underlying tissue damage.  The examiner indicated there was no inflammation, edema, or keloid formation, and that there was no limitation of function due to the scar.  Additionally, the examiner reported that the Veteran had four linear scars on his right elbow, as well as a linear scar on his right distal triceps.  The examiner stated that all of those scars were not tender on examination and that there was no skin breakdown, respectively, regarding any of those scars.  The examiner also reported that all of those scars had no inflammation, edema, or keloid formation, and that there was no limitation of function due to any of those scars.  

Additionally, a prior November 2007 VA orthopedic examination report notes that the Veteran had a 16 cm scar which was in a half circle over the lateral flexor surface of the proximal forearm.  The examiner stated that the scar was actually distal to the elbow joint and that the scar was non-tender.  The examiner maintained that the Veteran's scar was not irritating any subcutaneous structure and that it was not raised.  The examiner reported that there was no evidence of ulcerations.  An April 2006 VA orthopedic examination report also referred to a 16 cm scar which was in a half circle over the lateral flexor surface of the proximal forearm.  The examiner stated that the scar was non-tender and that it did not adhere to any structure subcutaneously.  

At the February 2012 Board hearing, the Veteran specifically testified that his scars were painful if they were touched.  Additionally, the Board observes that the Veteran has provided a competent and credible account of his current symptomatology regarding his scar residuals from the shell fragment wound of the right arm region.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that as the Veteran has credibly testified that his scar residuals of a shell fragment wound of the right arm region are tender and painful, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a 10 percent rating pursuant to Diagnostic Code 7804 for scars which are superficial and painful on examination.  The Board notes that Diagnostic Code 7804 does not provide for a rating higher than 10 percent.  Moreover, given the Veteran's testimony that a 10 percent rating would satisfy his appeal, further discussion of this appeal is not necessary.  

Accordingly, in light of the evidence, the Board finds that the criteria for a 10 percent rating for scar residuals of a shell fragment wound of the right arm region have been met.  Because the Board finds that a 10 percent rating is warranted, this decision constitutes a complete grant of the benefits sought on appeal.  



ORDER

An increased rating of 10 percent, but not greater, is granted for scar residuals of a shell fragment wound of the right arm region, subject to the laws and regulations governing the disbursement of monetary benefits.  


REMAND

The Board observes that the decision above granted a 10 percent rating solely for the Veteran's scar residuals of a shell fragment wound of the right arm region.  Therefore, the issue of entitlement to a separate compensable rating for the musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region remains before the Board.  

The Veteran was last afforded a scar examination for the VA in August 2011.  The Board notes, however, that such examination report solely addressed the Veteran's scar residuals of a shell fragment wound of the right arm region.  

The most recent examination report that addressed the musculoskeletal manifestations of the Veteran's service-connected residuals of a shell fragment wound of the right arm region was a VA orthopedic examination performed in November 2007.  The Board observes that the examiner, at that time, did not identify the muscle groups in regard to the Veteran's shrapnel wound injury.  

Additionally, in a subsequent February 2008 statement, M. Ninan, M.D., reported that the Veteran was a patient at his clinic.  Dr. Ninan indicated that the Veteran's degenerative joint disease, or carpal tunnel (syndrome), was more likely than not related to his shell fragment wound.  

Further, at the February 2012 Board hearing, the Veteran specifically testified that his musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region had worsened since the November 2007 VA orthopedic examination.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, the Board notes that a September 2009 RO decision granted service connection and a noncompensable (0 percent) rating for PTSD, effective May 14, 2009.  In a December 2009 statement, the Veteran indicated that he wished to reopen his claim for PTSD and submitted additional VA treatment records, which contain new and material evidence.  See 38 C.F.R. § 3.156(b) (2011).  The Board finds that the Veteran's December 2009 statement expressed disagreement with the rating assigned for the Veteran's service-connected PTSD.  A subsequent February 2010 RO decision increased the rating for the Veteran's service-connected PTSD from 0 percent to 50 percent, effective November 2009, and additional VA records associated with the claim folder are new and material.  Id.  Further, in January 2011 and September 2011 RO rating decisions, respectively, denied an increase in a 50 percent rating for PTSD, and during the February 2012 hearing, the Veteran reiterated his challenge to the initial evaluation of his PTSD.  

The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to an initial higher (compensable) rating for PTSD for the period from May 14, 2009, to November 3, 2009, and the issue of entitlement to an initial rating higher than 50 percent for PTSD for the period since November 4, 2009.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all medical providers who have treated him for the musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region since July 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since July 2011 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region should be reported in detail.  

Based on a review of historical medical records and current examination findings, the examiner should specifically state whether the Veteran's service-connected shell fragment wound(s) of the right arm region involves muscle damage.  If muscle injuries associated with the wound(s) are found, the examiner should name the muscle and muscle group number for each, and should assess the severity of any muscle injuries.  

Additionally, the examiner should conduct a thorough orthopedic examination of the right arm and provide diagnoses of any pathology found.  In examining the right arm, the examiner should document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding of the arm on motion and the degrees at which the guarding starts.  The examiner should further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the Veteran's right elbow has recurrent subluxation or lateral instability.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right arm is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

All findings and conclusions should be set forth in a legible report. 

3.  The RO must issue the Veteran a statement of the case as to the issues of entitlement to an initial higher (compensable) rating for PTSD for the period from May 14, 2009, to November 3, 2009, and entitlement to an initial rating higher than 50 percent for PTSD for the period since November 4, 2009, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  

4.  Then adjudicate the Veteran's claim for entitlement to a separate compensable rating for the musculoskeletal manifestations of residuals of a shell fragment wound of the right arm region.  If the benefits sought on appeal are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


